DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 19 is objected to because of the following informalities: in claim 19, beginning on line 2, “the first gate” and “the second gate” each lacks an antecedent basis.  For examination purposes, 
“removing a conductive material from a third gate arranged between the first gate and the second gate” is interpreted to be:
“removing a conductive material from a third gate arranged between a first gate of the first transistor and a second gate of the second transistor”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. U.S. Patent Application Publication 2020/0144224 A1 (the ‘224 reference).
Referring to claim 1, the ‘224 reference discloses an integrated circuit (IC) device, comprising: 
a substrate (2, Fig. 14C, para [324]) having opposite first and second sides (upper and lower sides); 
an active region (“active region”, label added by the examiner for ease of explanation; and note that active region is a region for forming source/drain regions of MOS transistors 4 of Fig. 14C (para [325]), similar to transistors 447, 448 of Fig. 1A (para [150])) over the first side (upper side) of the substrate (2), the active region comprising a first portion (“first portion”) and a second portion (“second portion”); 
a first conductive pattern (part of interconnection metal layer 27, para [324]) over the active region, and electrically coupled (via interconnection metal layers 6, para [324]) to the first portion (“first portion”) and the second portion (“second portion”) of the active region; and 
a second conductive pattern (comprising micro-pillars 570, para [338]) under the second side (lower side) of the substrate (2), and electrically coupled (via interconnection metal layers 6) to the first portion (“first portion”) and the second portion (“second portion”) of the active region. 


    PNG
    media_image1.png
    633
    775
    media_image1.png
    Greyscale


Fig. 14C, partially reproduced with labels “first transistor”, “second transistor”, “active region”, “first portion (first S/D)”, and “second portion (second S/D)” added by the examiner


Referring to claim 18 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method, comprising: 
forming a first transistor (4, Fig. 14C, similar to transistor 447 of Fig. 1A) and a second transistor (4, Fig. 14C, similar to transistor 448 of Fig. 1A) over a first side of a substrate (2), the substrate having a second side opposite the first side; 
forming, in a first metal layer over the first side of the substrate, a first conductive pattern (27) electrically coupling (via interconnection metal layers 6) a first source/drain (“first S/D”) of the first transistor (4) to a second source/drain (“second S/D”) of the second transistor (4); and 
forming, in a second metal layer under the second side of the substrate, a second conductive pattern (570) electrically coupling (via interconnection metal layers 6) the first source/drain (“first S/D”) of the first transistor (4) to the second source/drain (“second S/D”) of the second transistor (4).
Referring to claim 6, the reference further discloses that the first conductive pattern (27) is in metal layer (para [324]), which may be termed a metal-zero layer as claimed, and the second conductive pattern (570), which is in a multi-layer metal layer (para [338]) in the back side of the substrate 2, which may be termed a back side metal-zero layer as claimed.

Allowable Subject Matter
4.	Claims 11-17 are allowable over the prior art of record. 
	Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 19 and 20, insofar as in compliance with the claim objections or as interpreted above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an integrated circuit (IC) device, a system, and a method with all exclusive limitations as recited in claims 2, 7, 9, 10, 11, and 19, which may be characterized:
(claim 2) in that a first through via structure extends from the second side, through the substrate, to the first side and in electrical contact with the first portion of the active region, and in that a second through via structure extends from the second side, through the substrate, to the first side and in electrical contact with the second portion of the active region;
(claim 7) in a dummy gate between the first portion and the second portion of the active region;
(claim 9) in that the first transistor and the second transistor configure a differential pair of transistors;
(claim 10) the plurality of transistors are coupled into a daisy chain arrangement of a serializer/deserializer (SERDES) device;
(claim 11) in that a second contact region over the active region and immediately adjacent to the second gate region; the first conductive pattern, the first via, the first contact region, the first through via, and the second conductive pattern overlap one another, and in that the first conductive pattern, the second via, the second contact region, the second through via, and the second conductive pattern overlap one another; and
(claim 19) in removing a conductive material from a third gate arranged between a first gate of the first transistor and a second gate of the second transistor.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Chew et al. U.S. Patent 7,761,824 B2 discloses a system for performing a process of generating an integrated circuit (IC) layout, the process comprising generating a simplified subset of design and manufacturing rules from a complete set of design and manufacturing rules for the IC layout, creating an IC layout satisfying said simplified subset of design and manufacturing rules such that functionalities of said created IC layout does not depend on any attributes of said simplified subset of design and manufacturing rules for said created IC layout, and modifying said created IC layout to be compliant with the complete set of design and manufacturing rules without affecting any functionality of said created IC layout.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


08-09-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818